SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) Solicitation/Recommendation Statement Under Section14(d)(4) of the Securities Exchange Act of 1934 TASTY BAKING COMPANY (Name of Subject Company) TASTY BAKING COMPANY (Name of Person Filing Statement) Common Stock, par value $0.50 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Larry Weilheimer Senior Vice President and General Counsel Navy Yard Corporate Center Three Crescent Drive, Suite 200 Philadelphia, Pennsylvania19112 (215) 221-8500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person Filing Statement) Copy to: Eric D. Schoenborn Stradley Ronon Stevens & Young, LLP Woodland Falls Corporate Park 200 Lake Drive East, Suite 100 Cherry, Hill, NJ 08002 (856) 321-2413 T Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. On April 11, 2011, Tasty Baking Company (“Company”) and Flowers Foods, Inc. issued a joint press release and the Company disseminated a letter to its employees, its independent sales distributors and a question and answer sheet to the media.The Company hereby incorporates by reference into this Schedule 14D-9 the following exhibits to the Company’s Current Report on Form 8-K filed on April 11, 2011: Exhibit 99.1Press Release dated April 11, 2011 Exhibit 99.2Letter sent to employees of the Company on April 11, 2011 Exhibit 99.3Letter sent to independent sales distributors on April 11, 2011 Exhibit 99.4Question and answer sheet distributed on April 11, 2011
